Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/529,437, filed 11/18/2021.
Claims 1-20 were canceled and claims 21-53 added in the preliminary amendment filed 11/8/2021.  The specification was amended in the preliminary amendment filed 5/9/2022.
Claims 21-53 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2021, 12/2/2021, and 4/1/2022 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-57 of copending Application No. 16/551,214 in view of 9,695,588. 
‘514 discloses a panelized sheathing system of a building structure, the system comprising: (a) at least two adjacent structural panels, , each panel including an outer surface, an inner surface, at least one edge extending therebetween, and a resin-impregnated paper barrier layer, each barrier layer secured to the outer surface of the respective panel during manufacture of the panel, and each panel aligned with the at least one edge proximate to the at least one edge of the adjacent panel and defining a joint between the two adjacent panels, wherein each panel with the secured barrier layer has a water vapor permeance from about 0.1 to about 12 U.S. perms as determined by ASTM E96 procedure B (at 73 degrees F - 50% RH); and (b) a tape sealing the joint between the two adjacent panels(see claim 21 of the application and claims 44, 46 and 56 of ‘214), a panelized sheathing system of a building structure having a frame structure, the system comprising: (a) at least two adjacent structural panels, each panel including an outer surface, an inner surface, at least one edge extending therebetween, and a resin-impregnated paper barrier layer, each barrier layer secured to the outer surface of the respective panel prior to installation of the panel on the frame structure of the building structure, and each panel aligned with the at least one edge proximate to the at least one edge of the adjacent panel and defining a joint between the two adjacent panels, wherein each panel with the secured barrier layer has a water vapor permeance from about 0.1 to about 12 U.S. perms as determined by ASTM E96 procedure B (at 73 degrees F - 50% RH); and (b) a tape sealing the joint between the two adjacent panels(see claim 26 of the application and claims 44 and 46 of ‘214), a panelized sheathing system of a building structure, the system comprising: (a) at least two adjacent structural panels, each panel including an outer surface, an inner surface, at least one edge extending therebetween, and a resin-impregnated paper barrier layer, each barrier layer secured to the outer surface of the respective panel during manufacture of the panel, and each panel aligned with the at least one edge proximate to the at least one edge of the adjacent panel and defining a joint between the two adjacent panels, wherein each panel with the secured barrier layer has a water vapor transmission rate from about 0.7 to about 7 grams/m2/24 hrs as determined by ASTM E96 procedure A (at 73 degrees F - 50% RH); and (b) a tape sealing the joint between the two adjacent panels(see claim 34 of the application and claims 44 and 47-48 of ‘214), a panelized sheathing system of a building structure having a frame structure, the system comprising: (a) at least two adjacent structural panels, each panel including an outer surface, an inner surface, at least one edge extending therebetween, and a resin-impregnated paper barrier layer, each barrier layer secured to the outer surface of the respective panel prior to installation of the panel on the frame structure of the building structure, and each panel aligned with the at least one edge proximate to the at least one edge of the adjacent panel and defining a joint between the two adjacent panels, wherein each panel with the secured barrier layer has a water vapor transmission rate from about 0.7 to about 7 grams/m2/24 hrs as determined by ASTM E96 procedure A (at 73 degrees F - 50% RH); and (b) a tape sealing the joint between the two adjacent panels(see claim 44 of the application and claims 44 and 47-48 of ‘214), each barrier layer does not extend beyond the at least one edge of the respective panel(see claims 22, 27, 35, 41, 45 and 50 of the application and claims 52 and 57 of ‘214), each panel with the secured barrier layer has a textured outer surface(see claims 23, 28, 36, 42 and 46 of the application and claim 55 of ‘214), the system forms a sealed wall of the building structure(see claims 31 and 51 of the application and claim 50 of ‘214), the sealed wall formed by the system does not include a layer of house wrap or felt paper(see claims 32 and 52 of the application and claim 51 of ‘214), the system is incorporated into a sealed roof of the building structure(see claims 33 and 53 of the application and claim 53 of ‘214), and each panel with the secured barrier layer has a liquid water transmission rate from about 1 to about 28 grams/100 in2/24 hrs via Cobb ring according to the test method described in ASTM D5795(see claims 39, 43 and 49 of the application and claim 45 of ‘214).
‘514 lacks the specific material used for the panel and the specific thickness of the panel.
9,695,588 discloses a panelized sheathing system having panels of oriented strand board of a thickness between about .25 inches to about 1.25 inches, the panels having a barrier layer, and a seal between a joint between the panels.
The specific material used and thickness thereof is considered a feature best determined by a skilled artisan given the intended use of the system and design requirements thereof. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/